Title: [Diary entry: 2 May 1786]
From: Washington, George
To: 

Tuesday 2d. Thermometer at 60 in the Morning—69 at Noon and 62 at Night. Wind Easterly, but not very fresh clear and plesant. Rid by Muddy hole plantation into the Neck. At the first finished drilling the common corn, and ordered the plow to be sent to Dogue run. At the latter I began to drill the common corn—in the furthermost cut—next the river, opposite to Mr. Digges’s & continued the sowing of clover there. Could perceive no vegetation in the Burnet Saint foin, or other grass which had been sown at this place. Planted Pumpions at Morris’s near the old Houses in which Mrs. Wade lived; in a light sandy soil, 10 feet a part. Began to harrow the ground at Morris’s, that is Dogue run plantation in which the bad clover seed was sown last fall in order to sprinkle Timothy Seed on it. Planted 140 Seed sent me by Colo. Wm. Washington and said by him to be the Seed of the large Magnolio or Laurel of Carolina in boxes No. 4, 5 & 6 near the green house. Also 21 of the Illinois Nuts; compleating at the No. end, the piece of a row in my Botanical Garden in which on the [20th] of [March] I put Gloucester hiccory Nuts.